People v Martinez (2017 NY Slip Op 01632)





People v Martinez


2017 NY Slip Op 01632


Decided on March 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 2, 2017

Friedman, J.P., Andrias, Feinman, Kapnick, Gesmer, JJ.


3308 5413/13

[*1]The People of the State of New York Respondent,
vGustavo Martinez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Joanne Legano Ross of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Malancha Chanda of counsel), for respondent.

Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered April 24, 2014, convicting defendant, upon his plea of guilty, of attempted criminal contempt in the second degree, and sentencing him to a term of four months, unanimously affirmed.
Defendant has not established that the narrow exception to the preservation requirement applies to his Peque claim
(see People v Peque, 22 NY3d 168, 182-183 [2013], cert denied 574 US__, 135 S Ct 90 [2014]). The record establishes that defendant was informed of his potential deportation by way of the notice of immigration consequences served upon him by the People months before his guilty plea (see e.g. People v Diakite, 135 AD3d 533 [1st Dept 2016], lv denied 27 NY3d 1131 [2016]). We decline to review this unpreserved claim in the interest of justice. In any event, the circumstances of the plea render it highly unlikely that defendant could make the requisite showing of prejudice under Peque (22 NY3d at 198-201) if granted a hearing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 2, 2017
CLERK